0049DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 11-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (PG Pub. No. US 2015/0102448 A1).
Regarding claim 1, Sato teaches a pixel structure (¶ 0010), comprising: 
a base layer (¶ 0049: semiconductor substrate 11); and 
a floating diffusion node (¶ 0054: FD 13) arranged inside the base layer (fig. 9: 13 arranged inside 11) , wherein a hollow region (¶ 0054: trench 11A) is arranged inside the base layer and right above the floating diffusion node (fig. 9: 11A arranged inside 11 and right above 13) such that a depletion region is not formed above the floating diffusion node (implicit: since the hollow region does not comprise semiconductor material, a depletion region cannot form at least in trench 11A above 13).

Regarding claim 4, Sato teaches the pixel structure as claimed in claim 1, wherein a bottom area of the hollow region is larger than or equal to a cross sectional area of the floating diffusion node (fig. 9: bottom of 11A wider than 13).

Regarding claim 5, Sato teaches the pixel structure as claimed in claim 1, further comprising: 
a photodiode (¶ 0051: 12) arranged inside the base layer and located at a transverse direction from the floating diffusion node (fig. 19: 12 arranged inside 11 and located at a transverse direction from 13); and 
a microlens (¶¶ 0052, 0064: lens 35 in a micron-scale size) arranged on a back surface of the base layer and opposite to the photodiode (fig. 9: 35 arranged on back surface of 11 and opposite 12).

Regarding claim 6, Sato teaches a pixel structure as claimed in claim 5, further comprising a light guide (¶ 0065: openings in light shielding film 33 configured to guide light) arranged between the microlens and the photodiode (fig. 9: openings in 33 vertically arranged between 35 and 12).

Regarding claim 7, Sato teaches a pixel structure (¶ 0010), comprising: 
a base layer (¶ 0049: semiconductor substrate 11); and 
a floating diffusion node (¶ 0054: FD 13) arranged inside the base layer (fig. 9: 13 arranged inside 11), wherein inside the base layer is formed with a deep trench isolation region (¶ 0049: outer trench portions 11A) extending toward a longitudinal direction and surrounding an area above the floating diffusion node (fig. 9: outer trench portions surround an area above 13) to cause charge carriers outside the deep trench isolation region to not enter the floating diffusion node (implicit: since the deep trench does not comprise semiconductor material, charge carriers cannot form and therefore cannot enter 13), and a hollow region (center trench portion 11A) right above the floating diffusion node and connecting to the deep trench isolation region (fig. 9: center portion of 11A arranged right above 13 and connected to outer trench portions).

Regarding claim 9, Sato teaches the pixel structure as claimed in claim 7, further comprising: 
a reflection layer (¶ 0063: light-shielding film 33) arranged on a back surface of the base layer and opposite to the floating diffusion node (fig. 9: 33 arranged on a back surface of 11 opposite 13).

Regarding claim 11, Sato teaches the pixel structure as claimed in claim 7, further comprising:
a photodiode (¶ 0053: 12) arranged inside the base layer and located at a transverse direction, perpendicular to the longitudinal direction, from the floating diffusion node (fig. 9: 12 arranged inside 11 and located transverse from 13); and 
a microlens (¶¶ 0052, 0064: lens 35 in a micron-scale size) arranged on a back surface of the base layer and opposite to the photodiode (fig. 9: 35 arranged on back surface of 11 and opposite 12).

Regarding claim 12, Sato teaches the pixel structure as claimed in claim 11, further comprising a light guide (¶ 0065: openings in 33 configured to guide light) arranged between the microlens and the photodiode (fig. 9: openings in 33 vertically arranged between 35 and 12). 

Regarding claim 14, Sato teaches a pixel structure (¶ 0010), comprising: 
a base layer (¶ 0049: semiconductor substrate 11); and 
a floating diffusion node (¶ 0054: FD 13) arranged inside the base layer (fig. 9: 13 arranged inside 11), wherein a deep trench isolation region (¶ 0049: outer trench portions 11A) is formed inside the base layer surrounding an area above the floating diffusion node (fig. 9: outer trench portions surround an area above 13) to cause charge carriers outside the deep trench isolation region to not enter the floating diffusion node (implicit: since the deep trench does not comprise semiconductor material, charge carriers cannot form and therefore cannot enter 13).

Regarding claim 16, Sato teaches the pixel structure as claimed in claim 14, further comprising: 
a reflection layer (¶ 0063: light-shielding film 33) arranged on a back surface of the base layer and opposite to the floating diffusion node (fig. 9: 33 arranged on a back surface of 11 opposite 13).

Regarding claim 17, Sato teaches the pixel structure as claimed in claim 14, wherein a hollow region (center trench portion 11A) is further formed at a back surface of the base layer opposite to the floating diffusion node and connected to the deep trench isolation region (fig. 9: center portion of 11A at a back surface of 11 and connected to outer trench portions).

Regarding claim 19, Sato teaches the pixel structure as claimed in claim 14, further comprising: 
a photodiode (¶ 0051: 12) arranged inside the base layer and located at a transverse direction from the floating diffusion node (fig. 19: 12 arranged inside 11 and located at a transverse direction from 13); and 
a microlens (¶¶ 0052, 0064: lens 35 in a micron-scale size) arranged on a back surface of the base layer and opposite to the photodiode (fig. 9: 35 arranged on back surface of 11 and opposite 12).

Regarding claim 20, Sato teaches the pixel structure as claimed in claim 19, further comprising a light guide (¶ 0065: openings in light shielding film 33 configured to guide light) arranged between the microlens and the photodiode (fig. 9: openings in 33 vertically arranged between 35 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Hsaio et al. (PG Pub. No. US 2011/0260223 A1).
Regarding claims 2, 8 and 15, Sato teaches the pixel structure as claimed in claims 1, 7 and 14, wherein the hollow region is filled with an isolation layer (¶ 0062: 11A comprises a trench filled with isolation material).
Sato does not teach wherein an inner surface of the hollow region is covered by a dielectric layer, and the isolation layer disposed above the dielectric layer.
Hsiao teaches a pixel structure (fig. 1 among others) including an inner surface of a hollow region covered by a dielectric layer (inner surface of isolation trench, similar to that of Sato, covered by dielectric layer 109), and the hollow region is filled with an isolation layer above the dielectric layer (¶ 0018: trench filled with gap-fill dielectric 111 above 109).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the hollow region of Sato with the dielectric layer of Hsiao, as a means to help to repair damage caused by a trench formation (¶ 0021).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Anderson et al. (PG Pub. No. US 2012/0080732 A1).
Regarding claim 3, Sato teaches the pixel structure as claimed in claim 1, wherein a bottom surface of the hollow region is separated from a top surface of the floating diffusion node (fig. 9: bottom of 11A separated from top of 13).  
Sato is silent to the bottom surface of the hollow region is separated from a top surface of the floating diffusion node by 0.5 to 1 micrometer.
Anderson teaches a floating diffusion region (¶ 0020: 20, similar to 13 of Sato) separated from a trench isolation (¶ 0021: 14/24, similar to 11A/17 of Sato) by 0.1-0.3 micrometer (¶ 0026: 20 vertically offset from 14/24 by about 0.1 micron to about 0.3 micron).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the separation of Sato with the dimensions of Anderson, as a means to prevent carrier drift to diffusion regions (Anderson, ¶ 0001), avoiding picture quality degradation (Anderson, ¶ 0003).
Furthermore, adjusting the separation of Sato to meet the claimed limitation of “the bottom surface of the hollow region is separated from a top surface of the floating diffusion node by 0.5 to 1 micrometer” would involve nothing more than routine skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 7 above, and further in view of Ikeda et al. (PG Pub. No. US 2015/0035029 A1).
Regarding claim 13, Sato teaches the pixel structure as claimed in claim 7, wherein a bottom surface of the hollow region is separated from a top surface of the floating diffusion node (fig. 9: bottom of 1A separated from top of 13).
Sato does not teach wherein a bottom surface of the hollow region is at a same height as a top surface of the floating diffusion node.
Ikeda teaches a base layer (¶ 0083: 10, similar to 11 of Sato) including a hollow region (¶ 0097: 10A/25, similar to 11A/17 of Sato) at a same height as a top surface of a floating diffusion node (¶ 0099 & fig. 7B: 10A extends into the whole of the bottom surface 10E of the floating diffusion section FD).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the separation of Sato with the dimensions of Ikeda, as a means to avoid defects in image quality resulting from leakage current, and suppress increase in an operation current resulting from a dark current (Ikeda, ¶ 0110).
Furthermore, adjusting the separation of Sato to meet the claimed limitation of “a bottom surface of the deep trench isolation region is at a same height as a top surface of the floating diffusion node” would involve nothing more than routine skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments, filed 7/27/2022, with respect to the 35 USC §102 and 35 USC § 103 rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art, as indicted in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894